Citation Nr: 0737099	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  05-15 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel




REMAND

The veteran served on active duty and retired in June 1979 
with over 22 years of service.  The appellant claims as the 
veteran's widow. 

The appellant asserts that her husband's death was caused by 
his service-connected disabilities.  The death certificate 
reflected that he died on June [redacted], 2002, and lists the 
immediate cause of death as cardiac arrest.  There were no 
other conditions listed as due to or consequences of the 
cause of death.  

At the time of his death, the veteran was service-connected 
for right femur disability, right knee disability, right 
ankle disability, back disability, and detachment of the left 
retinal.  

The appellant has submitted two private medical statements in 
support of her claim.  Both private medical opinions state 
that the veteran's service-connected disabilities prevented 
him from following recommended preventative measure, 
specifically exercising, which lead to the veteran's heart 
attack.  However, the record is not clear as to the extent of 
his orthopedic limitations.  

To that end, the Board notes that the record may be missing 
private medical records from Advanced Chiropractic.  See 
Authorization and Consent form (Aug. 2002).  On remand, the 
RO should request that the appellant provide an updated 
Authorization and Consent form containing the address of 
Advanced Chiropractic, after which the RO should request any 
available records.

Moreover, neither physician addressed the veteran's strong 
family history of heart disease, as described by the 
veteran's daughter (veteran's father died at age 59 and his 
brother died at age 48, both of heart disease).  Under such 
circumstances, the Board finds that a medical opinion is 
required to make a decision on the claim.  

Accordingly, the case is hereby REMANDED for the following 
actions:  
 
1.  Request that the appellant provide an 
Authorization and Consent for Advanced 
Chiropractic with the appropriate 
address, after which the RO should obtain 
any available records.  If no records are 
available, such notation should be 
documented in the claim's file.	

2.  The RO should make arrangements for 
the veteran's claim's folder to be 
forwarded to a VA physician, who should 
thoroughly review those records, to 
include the statements from the two 
private physicians, and opine whether it 
is at least as likely as not (fifty 
percent probability or more) that any of 
the veteran's service-connected 
disabilities either caused his death or, 
if not a direct cause, otherwise 
contributed substantially or materially 
to cause the veteran's death.  The 
claim's folder must be made available to 
and reviewed by the physician.

3.  After completing the requested 
development, the RO should again review 
the record and readjudicate the claim.  
If any benefit sought on appeal remains 
denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case 
(SSOC).  An appropriate time should be 
given for them to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

